Title: Proclamation for the Cessation of Hostilities, 18 April 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh April 18th 1783
                        
                        The Commander in Chief, orders the cessation of Hostilities, between the United States of America, and the
                            King of Great Britain, to be publickly proclaimed, to morrow at the Newbuilding and that the proclamation, which will be
                            communicated therewith, be read tomorrow evening at the Head of every Regiment and Corps of the Army—After which the
                            Chaplains with the several Brigades will render thanks to the Almighty God, for all his mercies, particularly, for his
                            over-ruling the wrath of man, to his own glory, and causing the rage of War, to cease amongst the Nations.
                        Although the proclamation before alluded to, extends only to the prohibition of Hostilities, and not of the
                            annunciation, of a general peace; yet it must afford the most rational, and sincere satisfaction, to every benevolent
                            mind. As it puts a period, to a long and doubtful test, stops the effusion of human blood, opens the prospect to a
                            more splendid scene; and like another morning Star; promises the approach of a brighter day, than hath hitherto
                            illuminated the Western Hemisphere—On such a happy day, a day which is the harbinger of peace, a day which completes the
                            eighth year of the War, it would be ingratitude not to rejoice! it would be insensibility not to participate in the
                            general felicity.
                        The Commander in Chief, far from endeavouring to stifle the feeling of Joy in his own bosom, offers his most
                            cordial congratulations, on the occasion, to all the Officers of every denomination, to all the Troops of the United States
                            in general, and in particular, to those gallant, and persevering men, who had resolved to defend the invaded rights of
                            their Country, so long as the War should continue—for these are the men, who ought to be considered, as the pride and
                            boast of the American Army, and who crowned with well earned laurels, may soon withdraw, from
                            the field of glory, to the more tranquil walks of Civil life—While the General recollects, the almost infinite variety of
                            scenes, thro’ which we have passed, with a mixture of pleasure; astonishment and gratitude; while he contemplates, the
                            prospects before us, with rapture, he cannot help wishing, that the brave men (of whatsoever condition they may be) who
                            have shared in the Toils, and dangers of effecting this glorious revolution, of rescuing Millions, from the hand of
                            Oppression, and of laying the foundation of a great Empire, might be impressed with a proper
                            idea, of the dignified part, they have been called to act (under the smiles of providence) on the stage of human affairs,
                            for happy, thrice happy, shall they be pronounced hereafter, who have contributed anything, who have performed the meanest
                            Office, in erecting this Stupendious Fabrick of Freedom &
                                Empire, on the broad basis of Independency; who have assisted in
                            protecting the rights of human nature, and establishing an Asylum for the poor, and oppressed
                            of all nations and Religions.
                        The glorious task, for which we first flew to Arms, being accomplished, the Liberties of our Country, being
                            fully acknowledged, and firmly secured by the smiles of Heaven on the purity of our cause, and
                            the honest exertions of a feeble people; (determined to be free) against a powerful nation (disposed to oppress them) and
                            the character of those, who have persevered, through every extremity of hardship, suffering, and Danger, being
                            immortalized, by the illustrious appelation of the Patriot Army Nothing now remains, but for
                            the actors of this mighty Scene to preserve a perfect unvarying consistency of character, through the very last act to
                            close the Dramma with applause, and retire from the Military Theatre, with the same approbation
                            of Angels and men, which have crowned, all their former actions. For this purpose, no disorder, or licentiousness, must be
                            tolerated—every considerate, and well disposed Soldier, must remember, it will be necessary, to wait with patience, until
                            peace shall be declared, or Congress shall be enabled to take proper measures, for the security of the public Stores
                            &c.—As soon as these arrangements, shall be made, the General is confident, there will be no delay, in discharging
                            with every mark of distinction, and honor; all the men, inlisted for the War, who will then have faithfully performed
                            their engagements, with the public—The General has already interested himself in their behalf, and he thinks he need not
                            repeat, the assurances, of his disposition, to be useful to them, on the present, and every other proper occasion, in the
                            meantime, he is determined; that no Military neglects, or excesses, shall go unpunished, while he retains the command of the
                            Army. An extra Ration of Liquor, to be issued to every man, tomorrow, to drink; Perpetual
                            Peace, Independence and Happiness, to the United States of America.
                    